DETAILED ACTION
This action is in response to the RCE and Amendment dated 14 April 2022, which also incorporates the after-final amendment submitted on 11 March 2022.  Claims 1, 7 and 13 are amended.  Claims 5, 6, 11, 12 and 16 have been cancelled.  Claims 21 and 22 have been added.  Claims 1-4, 7-10, 13-15 and 17-22 remain pending and have been considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02 May 2022 has been received, entered into the record, and considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Suggestion
Examiner suggests that applicant amend the independent claims such that the claim defines two locations that require a different number of sanitization touches (e.g. “where the display needs to be sanitized via the determined number of sanitization touches, wherein the number of sanitization touches determined for at least two locations are different”).  Examiner believes an amendment in this manner would facilitate the advancement of prosecution.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10, 13-15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (US 2015/0258228 A1) in view of Kim et al. (US 2014/0189563 A1) and further in view of Nakayama (US 2010/0225662 A1).

As for independent claim 1, Cohen teaches a system comprising:
a display; a processor communicatively coupled to the display; and a logging module configured to execute on the process to: [(e.g. see Cohen paragraph 0007, 0012, 0046) ”The touch surface may be included within a touchscreen having an active display … Controller 280 includes a processor for controlling the functions of the device … a storage medium readable by a processing circuit and storing instructions for execution by the processing circuit for performing a method comprising accumulating signals indicative of touch inputs and corresponding touch locations received on a touchscreen”].
receive first indications of user touches on the display, wherein the first indications comprise locations on the display of the user touches [(e.g. see Cohen paragraphs 0007, 0032, 0033, 0044 and Figs. 1) ”the receiving accumulates a plurality of touch inputs having a plurality of touch locations on the touch surface … FIG. 1 illustrates an example of an operator having touched a touch input device. The finger 100 of the operator has touched or made a tactile contact with a device 110 having a touch input surface 120 such as a touch screen at a touch location 130, shown as a finger print … Upon touching the touch input, the operator's finger has potentially transferred pathogens to the touch input surface at touch location 130. A subsequent touch at touch location 130 may result in the pathogens being spread to another operator, thereby transmitting the pathogen and providing a mechanism for spreading disease … a touch input surface may accumulate multiple touches by a single operator or single or multiple touch inputs by multiple operators … The device also includes a finger input accumulator 270 for accumulating finger inputs and corresponding finger input locations”].
create records of the first indications, wherein the records correspond to locations on the display of the user touches and each indicate a time at which a corresponding first indication was received [(e.g. see Cohen paragraphs 0007, 0044, 0071 and Fig. 16) ”the time of the touch may be stored … the receiving accumulates the plurality of touch inputs at a first touch location for a first accumulated duration and a second touch location for a second accumulated duration … The device also includes a finger input accumulator 270 for accumulating finger inputs and corresponding finger input locations”].
receive a request to sanitize a surface of the display, the request generated based on a number of the user touches in each location that have occurred within a specified length of time [(e.g. see Cohen paragraphs 0007, 0044, 0054, 0055, 0071) ”accumulates the plurality of touch inputs at a first touch location for a first accumulated duration and a second touch location for a second accumulated duration … After accumulating touch locations and corresponding durations the trigger for selective sterilization of portions of the touch surface may be based upon … an accumulated total number of touch inputs, an accumulated total duration of touch inputs … if: a long time had elapsed since the last sterilization … then selective sterilization may be triggered immediately”].
recall, responsive to the request, the record [(e.g. see Cohen paragraphs 0064, 0076) ”When a touch input is received at step 1010, step 1012 determines the touch location and the corresponding touch location and accumulates the information. This step also makes determinations and accumulations for swipe and multi-touch touch inputs. Then step 1014 determines if it is appropriate to activate pixels for sterilization of the touch input. This determination may be based upon a number of elements including … number and duration of touch inputs. If appropriate, then step 1016 selects pixels of the array for emitting ultraviolet light on the portion of the touch input corresponding to the touch locations … Touchscreen sterilization may be done manually by wiping the screen with a pathogen sterilization chemical or by manually or automatically triggering an ultraviolet sterilization. When wiping the screen with a pathogen sterilization chemical the touch screen can display a color map of the pathogen locations to guide the user cleaning”].
send a second indication to the display, wherein the second indication shows the location from the records where the display needs to be sanitized via the determined number of sanitization touches [(e.g. see Cohen paragraphs 0007, 0064, 0075, 0076 and Fig. 16) ”then step 1016 selects pixels of the array for emitting ultraviolet light on the portion of the touch input corresponding to the touch locations. Then step 1018 determines the power level for illuminating each pixel, thereby modulating the luminosity of each pixel, and the duration of illumination of each pixel … Touchscreen sterilization may be done manually by wiping the screen with a pathogen sterilization chemical or by manually or automatically triggering an ultraviolet sterilization. When wiping the screen with a pathogen sterilization chemical the touch screen can display a color map of the pathogen locations to guide the user cleaning … show pathogen areas of the touchscreen to an observer of the touchscreen. For example, high pathogen areas with accumulated finger touch durations greater than 90 seconds can be rendered in red, low pathogen areas with accumulated finger touch durations less than five seconds can be rendered in green and medium pathogen areas with touch durations between high and low can be rendered in yellow. Using the example data of FIG. 16, areas corresponding to cells A1 and A3 would be rendered in red, areas corresponding to cells B3 and D3 would be rendered in yellow and the remaining cells would be rendered in green. The pathogen display application mode may be useful in facilitating the manual sterilization of the touchscreen”].

Cohen does not specifically teach record corresponds to a date.  However, in the same field of invention, Kim teaches:
records correspond to a date [(e.g. see Kim paragraphs 0131, 0136, 0140) ”The controller 180 can indirectly check place information, time information, and pollution information of the known place. In addition, the controller 180 may use weather information indicating a weather condition of the corresponding date so as to indirectly check a pollution level of the smartphone … assuming that the user carrying the smartphone stays in a dusty place such as a playground for a long period of time at a dust warning date, the controller 180 may determine an excessively high pollution level of the smartphone … The pollution level information may be pre-downloaded to the memory unit 160 using the wireless Internet module 113, may also be read from the memory unit 160 as necessary”].
Therefore, considering the teachings of Cohen and Kim, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the record corresponds to a date, as taught by Kim, to the teachings of Cohen because based on the date of use a high pollution level of the smartphone may be easily determined (e.g. see Kim paragraphs 0138, 0139).

Cohen and Kim do not specifically teach for each location, determine a number of sanitization touches necessary to sanitize the surface of the display at the location based on the number of the user touches in the location, such that the number of sanitization touches is determined on a per-location basis.  However, in the same field of invention, Nakayama teaches:
for each location, determine a number of sanitization touches necessary to sanitize the surface of the display at the location based on the number of the user touches in the location, such that the number of sanitization touches is determined on a per-location basis [(e.g. see Nakayama paragraphs 0027, 0048 and Fig. 3 numerals S6, S9 and Fig. 4 numerals S22, S23) ”the number of operating times of the information display terminal 1 (for example, the number of times the user touches the touch panel 16) … or the larger the number of operating times since cleaning of last time is, the more the dirt is adhered. Consequently, … As the number of operating times increases, the number of wiping times increases … information of the number of operation times from the flash ROM 14 (step S22). The CPU 11 determines the number of wiping times on the basis of the operating time and the number of operation times with reference to the table for determining the number of wiping times (step S23)”].  Primary reference Cohen establishes aggregating the number of user touches in particular locations of the touchscreen (see Cohen Fig. 16).  Nakayama correlates the number of cleaning wipes required to the number of user touches received.  Given the broadest reasonable interpretation of the claim, if the number of touches in each individual location is the same, then the number of sanitization wipes for each location would be the same, and the number of sanitization wipes required for the entire screen would also be the same as the number of sanitization wipes required for each individual location as one sanitization wipe of the entire screen would inherently provide one sanitization wipe to each location (e.g. if each individual location requires 1 wipe and the entire screen is wiped once, then each individual location has been provided 1 sanitization wipe).
Therefore, considering the teachings of Cohen, Kim and Nakayama, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add for each location, determine a number of sanitization touches necessary to sanitize the surface of the display at the location based on the number of the user touches in the location, such that the number of sanitization touches is determined on a per-location basis, as taught by Nakayama, to the teachings of Cohen and Kim because it is easy to visually recognize the wiped position which allows the user to efficiently perform cleaning of the touch screen (e.g. see Nakayama paragraphs 0007, 0054).

As for dependent claim 2, Cohen, Kim and Nakayama teach the system as described in claim 1, but Cohen and Kim do not specifically teach receive, responsive to displaying the second indication, a third indication of sanitization on the display, wherein the third indication of sanitization comprises a location on the display corresponding to the second indication or create a sanitization record of the third indication wherein the sanitization record corresponds to a time and date that the third indication was received.  However, in the same field of invention, Nakayama teaches:
receive, responsive to displaying the second indication, a third indication of sanitization on the display, wherein the third indication of sanitization comprises a location on the display of the sanitization touches corresponding to the second indication [(e.g. see Nakayama paragraphs 0024, 0026, 0027 and Figs. 2A-D) ”the mode shifts to the "cleaning mode". As shown in FIG. 2B, the entire screen changes to a color in which dirt such as a fingerprint is easily visibly recognized (in the following, called "initial color"). In the "cleaning mode", the user cannot perform normal operation using the touch panel 16 … After shift to the "cleaning mode", when the user wipes the screen (the touch panel 16) with cloth or the like, as illustrated in FIG. 2C, the color of the screen in the wiped part changes to a color different from the initial color (hereinbelow, called "cleaning completion color"). By the change in display, the part wiped by the user is recognized at a glance. As the cleaning completion color (an example of a predetermined color), for example, a color (such as white) whose brightness is sufficiently higher than that of the initial color is used … Although the color of the screen may change from the initial color to the cleaning completion color only after one wipe of the user, there is also a case that the color in a part changes after the part is wiped a plurality of times. The number of times required to change the initial color to the cleaning completion color (hereinbelow, called "the number of wiping times") depends on the operating time of the information display terminal 1 since cleaning of last time (since shift to the "cleaning mode" of last time)”].
create a sanitization record of the third indication wherein the sanitization record indicates a time and date at which the third indication was received [(e.g. see Nakayama paragraphs 0022, 0027, 0049, 0031, 0032) ”the "cleaning mode" (an example of a mode corresponding cleaning) is a mode for the user to clean the touch panel 16 … Although the color of the screen may change from the initial color to the cleaning completion color only after one wipe of the user, there is also a case that the color in a part changes after the part is wiped a plurality of times. The number of times required to change the initial color to the cleaning completion color (hereinbelow, called "the number of wiping times") depends on the operating time of the information display terminal 1 since cleaning of last time (since shift to the "cleaning mode" of last time) … the CPU 11 finishes the process of determining the number of wiping times and determines whether wiping of the screen is performed or not on the basis of position information from the touch panel 16 (step S7). Concretely, the CPU 11 determines whether the contact position indicated by the position information is moved or not while successively obtaining the position information from the touch panel 16 … In the flash ROM 14, operating time information and information of the number of operation times (an example of use information) is stored. The operating time information is information indicating operating time of the information display terminal 1 since the cleaning of last time … The CPU 11 reads and executes various programs (including the control process program of the invention) stored in the ROM 12, thereby controlling the operation of the information display terminal 1 in a centralized manner, and functions as contact position obtaining means, pressure information obtaining means, cleaning corresponding mode start means, color changing means, cleaning corresponding mode finishing means”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 3, Cohen, Kim and Nakayama teach the system as described in claim 2, but Cohen and Kim do not specifically teach the logging module further configured to send the sanitization record to a cloud-based sanitization tracking system.  However, Nakayama teaches:
the logging module further configured to send the sanitization record to a cloud-based sanitization tracking system [(e.g. see Nakayama paragraphs 0022, 0027, 0031, 0032, 0068) ”the "cleaning mode" (an example of a mode corresponding cleaning) is a mode for the user to clean the touch panel 16 … Although the color of the screen may change from the initial color to the cleaning completion color only after one wipe of the user, there is also a case that the color in a part changes after the part is wiped a plurality of times. The number of times required to change the initial color to the cleaning completion color (hereinbelow, called "the number of wiping times") depends on the operating time of the information display terminal 1 since cleaning of last time (since shift to the "cleaning mode" of last time) … In the flash ROM 14, operating time information and information of the number of operation times (an example of use information) is stored. The operating time information is information indicating operating time of the information display terminal 1 since the cleaning of last time … The CPU 11 reads and executes various programs (including the control process program of the invention) stored in the ROM 12, thereby controlling the operation of the information display terminal 1 in a centralized manner, and functions as contact position obtaining means, pressure information obtaining means, cleaning corresponding mode start means, color changing means, cleaning corresponding mode finishing means … the application program may be recorded on a recording medium such as a CD-ROM and loaded to the information processing apparatus by a drive device, or may be downloaded from a predetermined server apparatus via a network”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 4, Cohen, Kim and Nakayama teach the system as described in claim 3 and Cohen further teaches:
wherein the request to sanitize the surface of the display is received from the cloud-based sanitization system [(e.g. see Cohen paragraph 0055) ”there is a local flu outbreak (as determined by the cell phone accessing the cloud for such information) … cloud based monitoring social media where the is an indication of operator flu like symptoms) … then selective sterilization may be triggered immediately”].
As for independent claim 7, Cohen, Kim and Nakayama teach a device.  Claim 7 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 8, Cohen, Kim and Nakayama teach the device as described in claim 7; further, claim 8 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 9, Cohen, Kim and Nakayama teach the device as described in claim 8; further, claim 9 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 10, Cohen, Kim and Nakayama teach the device as described in claim 9; further, claim 10 discloses substantially the same limitations as claim 4.  Therefore, it is rejected with the same rational as claim 4.

As for independent claim 13, Cohen, Kim and Nakayama teach a method.  Claim 13 discloses substantially the same limitations as claim 1.  Therefore, it is rejected with the same rational as claim 1.

As for dependent claim 14, Cohen, Kim and Nakayama teach the method as described in claim 13; further, claim 14 discloses substantially the same limitations as claim 2.  Therefore, it is rejected with the same rational as claim 2.

As for dependent claim 15, Cohen, Kim and Nakayama teach the method as described in claim 14; further, claim 15 discloses substantially the same limitations as claim 3.  Therefore, it is rejected with the same rational as claim 3.

As for dependent claim 17, Cohen, Kim and Nakayama teach the system as described in claim 1 and Cohen further teaches:
wherein the second indication comprises a demarcation as to where the display needs to be sanitized [(e.g. see Cohen paragraph 0075 and Fig. 16) ”show pathogen areas of the touchscreen to an observer of the touchscreen. For example, high pathogen areas with accumulated finger touch durations greater than 90 seconds can be rendered in red, low pathogen areas with accumulated finger touch durations less than five seconds can be rendered in green and medium pathogen areas with touch durations between high and low can be rendered in yellow. Using the example data of FIG. 16, areas corresponding to cells A1 and A3 would be rendered in red, areas corresponding to cells B3 and D3 would be rendered in yellow and the remaining cells would be rendered in green. The pathogen display application mode may be useful in facilitating the manual sterilization of the touchscreen”].

As for dependent claim 18, Cohen, Kim and Nakayama teach the system as described in claim 1 and Cohen further teaches:
wherein the second indication comprises a color-coded indication on the display as to where the display needs to be sanitized, the color-coded indication comprising color-coded areas representing varying degrees of needed sanitization via contour mapping [(e.g. see Cohen paragraphs 0075, 0076 and Fig. 16) ”show pathogen areas of the touchscreen to an observer of the touchscreen. For example, high pathogen areas with accumulated finger touch durations greater than 90 seconds can be rendered in red, low pathogen areas with accumulated finger touch durations less than five seconds can be rendered in green and medium pathogen areas with touch durations between high and low can be rendered in yellow. Using the example data of FIG. 16, areas corresponding to cells A1 and A3 would be rendered in red, areas corresponding to cells B3 and D3 would be rendered in yellow and the remaining cells would be rendered in green. The pathogen display application mode may be useful in facilitating the manual sterilization of the touchscreen … When wiping the screen with a pathogen sterilization chemical the touch screen can display a color map of the pathogen locations to guide the user cleaning”].

As for dependent claim 19, Cohen, Kim and Nakayama teach the system as described in claim 1 and Cohen further teaches:
wherein the second indication comprises a color-coded indication on the display as to where the display needs to be sanitized, the color-coded indication corresponding to an intensity of necessary sanitization based on a number of the records [(e.g. see Cohen paragraph 0075 and Fig. 16) ”show pathogen areas of the touchscreen to an observer of the touchscreen. For example, high pathogen areas with accumulated finger touch durations greater than 90 seconds can be rendered in red, low pathogen areas with accumulated finger touch durations less than five seconds can be rendered in green and medium pathogen areas with touch durations between high and low can be rendered in yellow. Using the example data of FIG. 16, areas corresponding to cells A1 and A3 would be rendered in red, areas corresponding to cells B3 and D3 would be rendered in yellow and the remaining cells would be rendered in green. The pathogen display application mode may be useful in facilitating the manual sterilization of the touchscreen”].

As for dependent claim 20, Cohen, Kim and Nakayama teach the system as described in claim 2, but Cohen and Kim do not specifically teach wherein the third indication is generated responsive to the location where the display needs to be sanitized receiving a specified number of sanitization touches.  However, Nakayama teaches:
wherein the third indication is generated responsive to the location where the display needs to be sanitized receiving a specified number of sanitization touches [(e.g. see Nakayama paragraphs 0024, 0026, 0027 and Figs. 2A-D) ”the mode shifts to the "cleaning mode". As shown in FIG. 2B, the entire screen changes to a color in which dirt such as a fingerprint is easily visibly recognized (in the following, called "initial color"). In the "cleaning mode", the user cannot perform normal operation using the touch panel 16 … After shift to the "cleaning mode", when the user wipes the screen (the touch panel 16) with cloth or the like, as illustrated in FIG. 2C, the color of the screen in the wiped part changes to a color different from the initial color (hereinbelow, called "cleaning completion color"). By the change in display, the part wiped by the user is recognized at a glance. As the cleaning completion color (an example of a predetermined color), for example, a color (such as white) whose brightness is sufficiently higher than that of the initial color is used … Although the color of the screen may change from the initial color to the cleaning completion color only after one wipe of the user, there is also a case that the color in a part changes after the part is wiped a plurality of times. The number of times required to change the initial color to the cleaning completion color (hereinbelow, called "the number of wiping times") depends on the operating time of the information display terminal 1 since cleaning of last time (since shift to the "cleaning mode" of last time)”].
The motivation to combine is the same as that used for claim 1.

As for dependent claim 21, Cohen, Kim and Nakayama teach the device as described in claim 7; further, claim 21 discloses substantially the same limitations as claim 18.  Therefore, it is rejected with the same rational as claim 18.

As for dependent claim 22, Cohen, Kim and Nakayama teach the method as described in claim 13; further, claim 22 discloses substantially the same limitations as claim 18.  Therefore, it is rejected with the same rational as claim 18.

Response to Arguments
Applicant's arguments, filed 14 April 2022, have been fully considered but they are not persuasive.

Applicant argues that [“the number of times a terminal screen is operated is not the number of times the screen was touched” (Page 8).].

Examiner respectfully disagrees.  Nakayama explicitly defines the “number of operating times of the display” as the “number of times the user touches the touch panel” in paragraph 0027 of Nakayama’s disclosure [”the number of operating times of the information display terminal 1 (for example, the number of times the user touches the touch panel 16)”].  Thus, the combination adequately teaches applicant’s claimed limitation.

Applicant argues that [“Even assuming arguendo that Nakayama’s number of times of operation of the terminal screen is tantamount to the number of touches of the screen … the number of sanitization touches is therefore not determined on the granular per-location basis of the claim language (where each location has its own determined number of sanitization touches” (Page 8).].

Examiner respectfully disagrees.  As applicant has provided an arguendo statement, consider this example within the broadest reasonable interpretation of the claims when the number of touches in each individual location is the same, then the number of sanitization wipes for each location would be the same, and the number of sanitization wipes required for the entire screen would also be the same as the number of sanitization wipes required for each individual location as one sanitization wipe of the entire screen would inherently provide one sanitization wipe to each location (e.g. if each individual location requires 1 wipe and the entire screen is wiped once, then each individual location has been provided 1 sanitization wipe).  Examiner does agree, if applicant can provide a limitation (as suggested at the beginning of this office action) that defines at least two separate locations requiring a different number of sanitization touches, that would overcome the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2019/0302957 A1 issued to Nagira on 03 October 2019.  The subject matter disclosed therein is pertinent to that of claims 1-4, 7-10, 13-15 and 17-22 (e.g. touch screen cleaning mode).
U.S. PGPub 2010/0033444 A1 issued to Kobayashi on 11 February 2010.  The subject matter disclosed therein is pertinent to that of claims 1-4, 7-10, 13-15 and 17-22 (e.g. providing a number of cleaning touches to button areas based on the number of times each button was touched).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J FIBBI whose telephone number is (571)-270-3358. The examiner can normally be reached Monday - Thursday (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571)-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER J FIBBI/Primary Examiner, Art Unit 2174